                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

 EIGHT MILE STYLE, LLC and
 MARTIN AFFILIATED, LLC

 Plaintiffs,                                             Case No. 3:19-cv-00736
 v.
                                                         District Judge Aleta A. Trauger
 SPOTIFY USA INC.,
 Defendant.




                       MOTION TO APPEAR PRO HAC VICE
               FILED ON BEHALF OF ATTORNEY ALLISON STILLMAN



        Aubrey B. Harwell III, of the law firm Neal & Harwell, PLC, pursuant to Local Rule

83.01(b), hereby moves this Court for an Order granting Allison Stillman of Mayer Brown LLP,

leave to appear pro hac vice for the purpose of appearing as counsel on behalf of Defendant,

Spotify USA Inc. in the above-styled case. In support of this Motion, the undersigned states:

1.      No disciplinary proceedings by any disciplinary authority or any court or any criminal

charges have been instituted against Allison Stillman.

2.      Pursuant to Local Rule 83.01(b)(1)-(2), the affidavit and the certificate of good standing

of Allison Stillman are filed contemporaneously herewith.

3.      Electronic payment has been submitted contemporaneously with the filing of this Motion.

        WHEREFORE, the undersigned respectfully requests that this Court enter an Order

granting Allison Stillman leave to appear pro hac vice for purposes of this action.




      Case 3:19-cv-00736 Document 31 Filed 10/16/19 Page 1 of 3 PageID #: 271
Dated: October 16, 2019.

                                   Respectfully submitted,

                                   NEAL & HARWELL, PLC


                                   By: s/ Aubrey B. Harwell III
                                   Aubrey B. Harwell III (BPR # 017394)
                                   1201 Demonbreun Street, Suite 1000
                                   Nashville, TN 37203
                                   Phone: (615) 244-1713
                                   Fax: (615) 726-0573
                                   Email: trey@nealharwell.com

                                   —and—

                                   MAYER BROWN LLP

                                   Allison Stillman (pro hac vice pending)
                                   1221 Avenue of the Americas
                                   New York, NY 10020
                                   Phone: (212) 506-2209
                                   Email: astillman@mayerbrown.com

                                   Counsel for Defendant




   Case 3:19-cv-00736 Document 31 Filed 10/16/19 Page 2 of 3 PageID #: 272
                                CERTIFICATE OF SERVICE
        I hereby certify that a copy of the foregoing was filed electronically on October 16, 2019
with the Clerk of the Court using the CM/ECF system. Notice of this filing will be sent to all
parties and counsel of record by operation of the Court’s CM/ECF system. All other parties will
be served by regular U.S. Mail. Parties may access this filing through the Court’s electronic filing
system.


        Richard S. Busch (TN Bar # 14594)             James F. Blumstein
        KING & BALLOW                                 Of Counsel
        315 Union Street, Suite 1100                  Vanderbilt University
        Nashville, TN 37201                           131 21st Avenue South
        Telephone: (615) 726-5422                     Nashville, TN 37203
        Facsimile: (615) 726-5417                     Telephone: (615) 343-3939
        rbusch@kingballow.com                         Facsimile: (615) 322-6631

        Samuel F. Miller
        Miller Legal Partners PLLC
        Fifth Third Center
        Suite 2000
        424 Church Street
        Nashville, TN 37219
        (615) 988-9011
        Email: smiller@millerlegalpartners.com



                                                     s/ Aubrey B. Harwell III




    Case 3:19-cv-00736 Document 31 Filed 10/16/19 Page 3 of 3 PageID #: 273
